Citation Nr: 9909058	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) which denied service connection for the veteran's 
bilateral hearing loss.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's bilateral hearing loss and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records show that he had a 
healed perforation of the right ear drum at his entrance 
examination in September 1942.  His hearing at that time was 
20/20 bilaterally.  In December 1942, when the veteran was at 
Camp Wallace, Texas, he sought medical treatment for a cold.  
It was noted in treatment records with a question mark that 
the right ear appeared to have some chronic otitis, but there 
was no mention of a recent injury to the right ear drum.  In 
June 1943, the veteran was operated on for repair of a cleft 
palate at William Beaumont General Hospital in Yuma, Arizona.  
It was noted in clinical records that the veteran had a 
history of ear infections in the right ear with defective 
hearing for the past 18 years, a history of injury to the 
right ear at Camp Wallace about 6 months previously , 
occasional pain in his left ear, marked retraction of the 
right ear drum with old healed perforations, and slight 
retraction of the left ear drum with no perforations.  The 
veteran had a 5/15 score in the right ear and a 15/15 score 
in the left ear on a whispered voice test in July 1943, 
although the examiner opined that it was his belief the 
veteran could hear 8/15 whispered voice in the right ear.  
The audiometric testing showed a 48% loss of hearing in the 
right ear and 10% loss in the left ear.  The medical records 
state that the cause of the hearing loss was undetermined, 
but that it did exist prior to induction.  At separation in 
November 1945, no abnormalities of the ear were noted and 
scores of 15/15 for hearing were recorded bilaterally.

The veteran asserts, and service records verify, that he was 
exposed to combat noise in service.  According to the 
veteran's July 1998 hearing testimony, he first noticed 
hearing loss at Camp Grant, Illinois after being exposed to 
gunfire during training.  When asked about the origin of his 
right perforated ear drum, the veteran responded that he did 
not really know, but he mentioned an incident in a corn 
elevator on a farm prior to service as possibly being the 
cause.  After service, the veteran's hearing was not tested 
until the early 1980's when, while working as a punch press 
operator at a wheel manufacturing plant, his supervisor 
requested that he be tested for hearing loss.  Bilateral 
hearing loss was detected and a hearing aid was prescribed.  
At the time of the July 1998 hearing, the veteran had a left 
ear hearing aid, but no right ear hearing aid because hearing 
loss was total and uncorrectable in that ear.  The veteran 
stated that no ear protection was worn in his employment, but 
denied that there was noise exposure.

There are no post-service treatment records relating to 
hearing loss in the claims file.  It is noted in a June 1986 
private medical record that the veteran was hard of hearing 
and was wearing hearing aids.  A VA audiometric examination 
was performed in January 1998 and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
80
85
90
105
105

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed profound sensorineural loss (complete 
loss of hearing) in the right ear and severe to profound 
sensorineural loss in the left ear.

The Board solicited a medical advisory opinion from a VA 
audiologist.  The March 1999 response states that although 
neural damage associated with noise damage is evident, 
because the appellant worked in a noise polluted environment 
after discharge, it is not likely that either the veteran's 
total right ear hearing loss or his severe to profound left 
ear hearing loss is linked to service.  The audiologist also 
opined that hearing loss in service could have been linked to 
the veteran's cleft palate condition which was corrected 
through surgery.

The record is devoid of any competent medical evidence 
linking the veteran's current hearing loss to the noise 
exposure in service.  Although there is brief mention in the 
service medical records of a history of an injury to the 
right ear six months earlier, this notation is contradicted 
by the repeated evidence in the record that perforations to 
the right ear drum pre-date service.  Furthermore, there are 
no contemporaneous treatment records verifying that an injury 
to the right ear drum actually occurred at the time described 
in the later entry.  Although a partial hearing loss was 
observed in July 1943, the veteran's hearing was recorded to 
be 15/15 at his separation examination in November 1945.

The veteran relies exclusively upon his own belief that 
service noise exposure caused his hearing loss which, 
according to the veteran, was detected in the 1980's, 40 
years after service.  This is not sufficient to establish the 
nexus component of a well-grounded claim.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (veteran cannot rely upon 
his own opinions as to medical matters); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Nor is the 
veteran entitled to presumptive service connection for 
hearing loss occurring within one year of service separation, 
as no such evidence of hearing loss within one year of 
separation is of record.  See 38 C.F.R. §§ 3.307, 3.309(a).  
Because there is no evidence of a nexus between the veteran's 
current hearing loss and his period of active service, the 
claim for service connection is not well grounded.


ORDER

Service connection for bilateral hearing loss is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


